Title: From James Madison to Benjamin Bell and William Tapscott, 19 January 1823
From: Madison, James
To: Bell, Benjamin,Tapscott, William


                
                    Gentlemen
                    Montpr. Jany. 19. 1823
                
                It is so very long since payments were due from both particularly one of you for the land purchased of Mrs. Willis & myself without our having recd. even a line on the subject from either, that you cannot be surprized at being now reminded of your obligations, and called to discharge them. I am not unaware of the circumstances which may have embarrass[ed] pecuniary transactions, but they cannot, especially as prices have risen with the fall in the value of the currency outweigh the protracted indulgence, and the serious inconveniences which have been experienced from it. We hope you have not failed to keep in view our just expectations, & that you have been gradually making preparations to satisfy them. Creditors to whom interest has been paid, are now in urgent want of the principal; and we rely on receipts from you, towards meeting their demands. The 10th. of Apl. next terminates the 5th. year from the date of the Contract and the 4th. since part of the debt accruing has been unpaid. By that time we hope to hear satisfactorily from you. The whole payment with the accumulated interest will then be very desiriable [sic]. Should that be impossible, we count on a considerable part, and must observe that the receipt of balance will be indispensable by the 10th day of Sepr in the present year. With respect.
             